DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 7/8/2021. Claims 1-19 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a covering” (claim 9);
“a river” (claim 10).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,233,631 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the reference patent are drawn to substantially the same invention, with minor differences in wording/phraseology. The claims of the reference patent are narrower than the claims of the instant application. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. (US 20150218810) (‘Bates’).
Claim 1, Bates provides a structure with integrated insulation, the structure with integrated insulation comprising:
a steel frame ([0010]; [0052]), the steel frame including:
a first vertical support beam [0010]; and
a second vertical support beam [0010]; and
a building panel with integrated insulation [0010], the building panel with integrated insulation including:
a first surface [0010];
a second surface [0010], wherein the second surface is opposite the first surface [0010];
a first edge [0010], wherein the first edge is disposed between the first surface and the second surface [0010]; and
a second edge [0010], wherein the second edge is disposed between the first surface and the second surface and is opposite the first edge [0010];
the building panel with integrated insulation being attached to the first vertical support beam on the first surface of the building panel with integrated insulation [0010], wherein:
the attachment between the first vertical support beam and the building panel with integrated insulation includes adhesive over an entirety of a web of the first vertical support beam in contact with the building panel with integrated insulation [0010]; and
Page 22 of 30Docket No. 10457-20the building panel with integrated insulation being attached to the second vertical support beam on the second surface of the building panel with integrated insulation [0010], wherein:
the attachment between the second vertical support beam and the building panel with integrated insulation includes adhesive over an entirety of a web of the second vertical support beam in contact with the building panel with integrated insulation [0010].
Claim 7, Bates further provides wherein the first vertical support beam includes a T-beam [0015].
Claim 8, Bates further provides wherein the first vertical support beam includes an I-beam [0017].
Claim 14, Bates provides a structure with integrated insulation, the structure with integrated insulation comprising:
a steel frame ([0010]; [0052]), the steel frame including:
a first vertical support beam [0010]; and
a second vertical support beam [0010];
a building panel with integrated insulation [0010], the building panel with integrated insulation including:
a first surface [0010];
a second surface [0010], wherein the second surface is opposite the first surface [0010];
a first edge [0010], wherein:
the first edge is disposed between the first surface and the second surface [0010]; and
a second edge [0010], wherein:
the second edge is disposed between the first surface and the second surface and is opposite the first edge [0010]; and
the building panel with integrated insulation being attached to the first vertical support beam on the first surface of the building panel with integrated insulation [0010],
wherein the attachment between the first vertical support beam and the building panel with integrated insulation:
includes adhesive over an entirety of a web of the first vertical support beam in contact with the building panel with integrated insulation [0010]; and
creates a thermal break [0052];
Page 27 of 30Docket No. 10457-20the building panel with integrated insulation being attached to the second vertical support beam on the second surface of the building panel with integrated insulation [0010],
wherein the attachment between the second vertical support beam and the building panel with integrated insulation:
includes adhesive over an entirety of a web of the second vertical support beam in contact with the building panel with integrated insulation [0010]; and
creates a thermal break [0052]; and
a backing 800 secured within the building panel with integrated insulation [0068], the backing configured to allow an external device to be attached to the building panel with integrated insulation [0068].
Claim 15, Bates further provides wherein the backing includes a board ([0068]; Figs. 8A-8P).
Claim 16, Bates further provides wherein the backing is attached to the second vertical support beam [0068].
Claim 17, Bates further provides wherein the backing is glued to the building panel with integrated insulation [0068].
Claim 18, Bates further provides wherein the backing is flush with the first surface of the building panel with integrated insulation (claim 19).
Claim 19, Bates further provides wherein the backing is recessed relative to the first surface of the building panel with integrated insulation (claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 4372901).
Claim 1, Kim teaches a structure with integrated insulation, the structure with integrated insulation comprising:
a frame, the frame including:
a first vertical support beam (16; note that vertical lacks a point of reference with respect to the other claim elements and that under the broadest reasonable interpretation, vertical support beam was treated merely as a title of an element, and that the beam 16 of Kim was treated as a vertical support beam as exceedingly broadly claimed); and
a second vertical support beam (22; note that vertical lacks a point of reference with respect to the other claim elements and that under the broadest reasonable interpretation, vertical support beam was treated merely as a title of an element, and that the beam 22 of Kim was treated as a vertical support beam as exceedingly broadly claimed); and
a building panel 26a with integrated insulation 32, the building panel with integrated insulation including:
a first surface 28;
a second surface 30, wherein the second surface is opposite the first surface (Fig. 2);
a first edge (Fig. 2), wherein the first edge is disposed between the first surface and the second surface (Fig. 2); and
a second edge (Fig. 2), wherein the second edge is disposed between the first surface and the second surface and is opposite the first edge (Fig. 2);
the building panel with integrated insulation being attached to the first vertical support beam on the first surface of the building panel with integrated insulation (Fig. 1), wherein:
the attachment between the first vertical support beam and the building panel with integrated insulation includes adhesive 40 over a web of the first vertical support beam in contact with the building panel with integrated insulation (Fig. 1); and
Page 22 of 30Docket No. 10457-20the building panel with integrated insulation being attached to the second vertical support beam on the second surface of the building panel with integrated insulation (via 42a on the second surface; Fig.1), wherein:
the attachment between the second vertical support beam and the building panel with integrated insulation includes adhesive 40 over a web of the second vertical support beam in contact with the building panel with integrated insulation (Fig. 1).
Kim does not teach the frame being formed of steel, and the adhesive being over an entirety of the web of the first and second vertical support beams.
However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the metal from steel, with the reasonable expectation of increasing the strength of the metal beams of Kim, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Further, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try applying the adhesive over an entirety of the webs of the first and second vertical support beams, with the reasonable expectation of further securing the panel to the frame and further preventing accumulation of condensation between the connections, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 9, Kim teaches a structure with integrated insulation, the structure with integrated insulation comprising:
a frame, the steel frame including:
a first vertical support beam (16; note that vertical lacks a point of reference with respect to the other claim elements and that under the broadest reasonable interpretation, vertical support beam was treated merely as a title of an element, and that the beam 16 of Kim was treated as a vertical support beam as exceedingly broadly claimed); and
a second vertical support beam (22; note that vertical lacks a point of reference with respect to the other claim elements and that under the broadest reasonable interpretation, vertical support beam was treated merely as a title of an element, and that the beam 22 of Kim was treated as a vertical support beam as exceedingly broadly claimed);
a building panel 26a with integrated insulation 32, the building panel with integrated insulation including:
a first surface (inner surface; Fig. 1);
a second surface (outer surface; Fig. 1), wherein the second surface is opposite the first surface (Fig. 2);
a first edge (Fig. 2), wherein the first edge is disposed between the first surface and the second surface (Fig. 2); and
a second edge (Fig. 2), wherein the second edge is disposed between the first surface and the second surface and is opposite the first edge (Fig.2); and
the building panel with integrated insulation being attached to the first vertical support beam on the first surface of the building panel with integrated insulation (Fig. 1), wherein:
the attachment between the first vertical support beam and the building panel with integrated insulation includes adhesive 40 over a web of the first vertical support beam in contact with the building panel with integrated insulation (Fig. 1); and
the building panel with integrated insulation being attached to the second vertical support beam on the second surface of the building panel with integrated insulation (via 42a on the second surface; Fig. 1), wherein:
Page 25 of 30Docket No. 10457-20the attachment between the second vertical support beam and the building panel with integrated insulation includes adhesive 40 over a web of the second vertical support beam in contact with the building panel with integrated insulation (Fig. 1); and
a covering 30, wherein the covering overlays an entirety of the first surface and the first vertical support beam (Fig. 5).
Kim does not teach the frame being formed of steel, and the adhesive being over an entirety of the web of the first and second vertical support beams.
However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the metal from steel, with the reasonable expectation of increasing the strength of the metal beams of Kim, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Further, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try applying the adhesive over an entirety of the webs of the first and second vertical support beams, with the reasonable expectation of further securing the panel to the frame and further preventing accumulation of condensation between the connections, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 14, Kim teaches a structure with integrated insulation, the structure with integrated insulation comprising:
a frame, the steel frame including:
(16; note that vertical lacks a point of reference with respect to the other claim elements and that under the broadest reasonable interpretation, vertical support beam was treated merely as a title of an element, and that the beam 16 of Kim was treated as a vertical support beam as exceedingly broadly claimed); and
a second vertical support beam (22; note that vertical lacks a point of reference with respect to the other claim elements and that under the broadest reasonable interpretation, vertical support beam was treated merely as a title of an element, and that the beam 22 of Kim was treated as a vertical support beam as exceedingly broadly claimed);
a building panel 26a with integrated insulation 32, the building panel with integrated insulation including:
a first surface (inner surface; Fig. 1);
a second surface (outer surface; Fig. 1), wherein the second surface is opposite the first surface (Fig. 1);
a first edge (Fig. 2), wherein:
the first edge is disposed between the first surface and the second surface (Fig. 2); and
a second edge (Fig. 2), wherein:
the second edge is disposed between the first surface and the second surface and is opposite the first edge (Fig. 2); and
the building panel with integrated insulation being attached to the first vertical support beam on the first surface of the building panel with integrated insulation (Fig. 1),
wherein the attachment between the first vertical support beam and the building panel with integrated insulation:
includes adhesive 40 over a web of the first vertical support beam in contact with the building panel with integrated insulation (Fig. 1); and
creates a thermal break (col. 4, lines 10-15; note that under the broadest reasonable interpretation of thermal break in light of applicant’s specification and under the plain meaning to be a thermal insulator placed between two thermal conductors, the attachment between the second vertical support beam and the building panel with integrated insulation of Kim meets the limitations as exceedingly broadly claimed);
Page 27 of 30Docket No. 10457-20the building panel with integrated insulation being attached to the second vertical support beam on the second surface of the building panel with integrated insulation (Fig. 1),
wherein the attachment between the second vertical support beam and the building panel with integrated insulation:
includes adhesive 40 over a web of the second vertical support beam in contact with the building panel with integrated insulation (Fig. 1); and
creates a thermal break (col. 4, lines 10-15; note that under the broadest reasonable interpretation of thermal break in light of applicant’s specification and under the plain meaning to be a thermal insulator placed between two thermal conductors, the attachment between the second vertical support beam and the building panel with integrated insulation of Kim meets the limitations as exceedingly broadly claimed); and
a backing 28 secured within the building panel with integrated insulation (Fig. 5), the backing configured to allow an external device to be attached to the building panel with integrated insulation (col. 3, lines 50-55; Figs. 1 and 5).
Kim does not teach the frame being formed of steel, and the adhesive being over an entirety of the web of the first and second vertical support beams.
However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the metal from steel, with the reasonable expectation of increasing the strength of the metal beams of Kim, since such a modification would have involved a mere change in  known materials. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Further, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try applying the adhesive over an entirety of the webs of the first and second vertical support beams, with the reasonable expectation of further securing the panel to the frame and further preventing accumulation of condensation between the connections, since such a modification would have involved a mere change in proportion. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, INC., 725 F.2D 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 16, Kim further teaches wherein the backing is attached to the second vertical support beam (Fig. 1).
Claim 18, Kim further teaches wherein the backing is flush with the first surface of the building panel with integrated insulation (Fig. 5).
Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Kim (US 4372901) in view of Black et al. (US 20130067838) (‘Black’).
	Claims 2-3, Kim teaches all the limitations of claim 1 as above. Kim is silent
as to the building panel with integrated insulation including expanded polystyrene,
wherein the density of the expanded polystyrene is at least two pounds per cubic foot.
However, Black teaches a building panel with integrated insulation including expanded
polystyrene, wherein the density of the expanded polystyrene is at least two pounds per
cubic foot (Black [0049]). Therefore, it would have been obvious to one of ordinary skill
in the art, before the time of filing, to try forming the building panel with integrated insulation including expanded polystyrene, wherein the density of the expanded polystyrene is at least two pounds per cubic foot, with the reasonable expectation of optimizing the rigidity and strength of the building panel.
	Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Bates et al. (US 20150218810) (‘Bates’) (‘Bates ‘810’) in view of Bates et al. (US
20150218801) (‘Bates ‘801’).
	Claims 2-3, Bates ‘810 teaches all the limitations of claim 1 as above. Bates ‘810 is silent as to the building panel with integrated insulation including expanded polystyrene, wherein the density of the expanded polystyrene is at least two pounds per cubic foot. However, Bates ‘801 teaches a building panel with integrated insulation including expanded polystyrene, wherein the density of the expanded polystyrene is at least two pounds per cubic foot (Bates ‘801 [0042]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the building panel with integrated insulation including expanded polystyrene, wherein the density of the expanded polystyrene is at least two pounds per cubic foot, with the reasonable expectation of optimizing the rigidity and strength of the building panel.
	Claims 4-6, Bates ‘810 teaches all the limitations of claim 1 as above. Bates ‘810 is silent as to the building panel with integrated insulation being approximately 48 inches wide, and 4 inches thick or 6 inches thick. However, Bates ‘801 teaches a building panel with integrated insulation being 48 inches wide (Bates ‘801 claim 7), 4 inches thick (Bates ‘801 claim 8), and 6 inches thick (Bates ‘801 claim 9). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the building panel with integrated insulation being approximately 48 inches wide, and 4 inches thick or 6 inches thick, with the reasonable expectation of optimizing the width and thickness based on the intended use of the building panel with integrated insulation.
	Claims 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Bates et al. (US 20150218810) (‘Bates’) (‘Bates ‘810’) in view of Bates et al. (US
20150218808) (‘Bates ‘808’).
	Claim 9, Bates ‘810 teaches a structure with integrated insulation, the structure
with integrated insulation comprising:
	a steel frame ([0010]; [(0052]), the steel frame including:
	a first vertical support beam [0010]; and
	a second vertical support beam [0010]; and
	a building panel with integrated insulation [0010], the building panel with integrated insulation including:
	a first surface [0010];
	a second surface [0010], wherein the second surface is opposite the first surface [0010];
	a first edge [0010], wherein the first edge is disposed between the first surface
and the second surface [0010]; and
	a second edge [0010], wherein the second edge is disposed between the first
surface and the second surface and is opposite the first edge [0010];
	the building panel with integrated insulation being attached to the first vertical
support beam on the first surface of the building panel with integrated insulation [0010],
	wherein: the attachment between the first support beam and the building panel
with integrated insulation includes adhesive over the entirety of a web of the first vertical
support beam in contact with the building panel with integrated insulation [0010]; and
	the building panel with integrated insulation being attached to the second vertical support beam on the second surface of the building panel with integrated insulation [0010], and
	wherein: the attachment between the second support beam and the building
panel with integrated insulation includes adhesive [0010] over an entirety of a web of
the first vertical support beam in contact with the building panel with integrated
insulation [0010].
	Bates ‘810 is unclear as to whether a covering is provided that overlays an
entirety of the first surface and the first vertical support beam.
	However, Bates ‘808 teaches a covering (Bates ‘808 308; [0034]), wherein the
covering overlays an entirety of a first surface and a first vertical support beam (Bates
‘808 [0034]; Figs. 3A and 3B). Therefore, it would have been obvious to one of ordinary
skill in the art, before the time of filing, to try incorporating a covering, wherein the covering overlays an entirety of the first surface and the first vertical support beam, with the reasonable expectation of further protecting the insulation.
	Claims 11-13, as modified above, the combination of Bates ‘810 and Bates ‘808 teaches all the limitations of claim 9 as above, and further teach wherein [claim 11]
wherein no portion of the first vertical support beam passes through the second surface
of the building panel (Bates ‘808 [0031]; Figs. 3A and 3B), [claim 12] wherein no portion
of the second vertical support beam passes through the first surface of the building
panel (Bates ‘808 [0031]; Figs. 3A and 3B), and [claim 13] wherein no portion of the
second vertical support beam passes through the first surface of the building panel
(Bates ‘808 [0031]; Figs. 3A and 3B).
	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20150218810) (‘Bates’) (‘Bates ‘810’) in view of Bates et al. (US
20150218808) (‘Bates ‘808’) as above and further in view of Bates et al. (US
20150218801) (‘Bates ‘801’.
	Claim 10, Bates ‘810 and Bates ‘808 teach all the limitations of claim 9 as above. Bates ‘810 is unclear as to whether the building panel with integrated insulation includes a river configured to allow for the placement of a utility line within the wall panel with integrated insulation. However, Bates ‘801 teaches a building panel with integrated
insulation including a river (Bates ‘801 306; [0055]) configured to allow for the
placement of a utility line within the wall panel with integrated insulation (Bates ‘801
[0055]). Therefore, it would have been obvious to one of ordinary skill in the art, at the
time of filing, to try incorporating a river into the building panel with integrated insulation,
the river configured to allow for the placement of a utility line within the wall panel with integrated insulation, with the reasonable expectation of further protecting utility lines used in the building.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635